ON REHEARING.
GARDNER, J.
(10) It is hrgently insisted by counsel for appellant upon this application for rehearing that reversal of the cause should be rested upon the denial of the motion for a new trial. This insistence is based upon two grounds: First, because the verdict was contrary to the great weight of the evidence; and, secondly, on account of improper argument of counsel for the plaintiff upon the trial of the cause before the jury, which argument appears on page 76 of the record, and will be set out in the report of the case.
This court has held that no horizontal rule can be laid down embracing questions of this character, but each case must be *547determined upon the situation there presented, and due consideration should be given to the “general atmosphere” of the particular case.—B. R., L. & P. Co. v. Gonzalez, 183 Ala. 273, 61 South. 80, Ann. Cas. 1916A, 543; Moulton v. State, infra, 74 South. 454.
In view of the result which has been reached upon this application, we deem it proper to enter into no discussion of the evidence in the cause. It has been carefully considered in connection with the argument of counsel to which reference is made above. Upon a reconsideration of this question, the court has reached the conclusion that a new trial should have been awarded the defendant, and that for its denial the judgment should be reversed. The writer and Chief Justicé Anderson entertained a contrary view and so voted, but a majority of. the court, consisting of Justices Mayfield, Sayre, Somerville, and Thomas, are of the opinion that a new trial should be granted, we are not inclined to record a dissent, and have concluded to yield our view upon the question to that of the majority.
The application for rehearing is granted, the judgment of affirmance set aside, and the cause is reversed and remanded.
Reversed and remanded.